Citation Nr: 0409433	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  00-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating in excess of 10  percent for service-
connected left knee post-traumatic arthritis ("left knee 
disability"), for the period August 25, 1999 through January 
11, 2000.

2.  Entitlement to the assignment of a higher initial 
disability rating in excess of 10  percent for service-
connected left knee post-traumatic arthritis, subsequent to 
January 11, 2000.

3.  Entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) due to service-connected left knee post-
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from June 1964 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision 
rendered by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for a left knee disability and awarded a 
10 percent disability rating therefor.

For the reasons set forth below, the issue of whether the 
veteran is entitled to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The medical evidence shows that prior to January 12, 
2000, left knee extension was limited to 15 degrees.  

2.  Since January 12, 2000, the medical evidence shows that 
the range of motion of the veteran's left knee was not 
limited below 10 degrees of extension or 60 degrees of 
flexion.   


CONCLUSIONS OF LAW

1.  For the period August 25, 1999, through January 11, 2000, 
the schedular criteria for a 20 percent disability rating for 
service-connected left knee post-traumatic arthritis have 
been met.  38 U.S.C.A. § 1155 (West 2002); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5261 (2003).

2.  Since January 12, 2000, the schedular criteria for a 
disability rating in excess of 10 percent for service-
connected left knee post-traumatic arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5261 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected left knee disability is greater than the assigned 
disability rating reflects.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to this 
claim the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  This claim was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating.  Thus, the Board 
characterized the rating issue on appeal as a claim for a 
higher initial ratings.  Consideration must be given to 
whether a higher rating is warranted for any period of time 
from the effective date of the award - a practice know as 
"staged ratings."  Fenderson, supra.  Under the 
circumstances of this case, the Board must evaluate the 
veteran's service-connected left knee disability claim from 
the date it became effective. 

A review of the claims file reveals that by rating decision 
dated in November 1999, the RO awarded the veteran service 
connection for left knee post-traumatic arthritis, assigning 
a 10 percent disability rating effective August 25, 1999. 

An October 1999 letter from a private physician, W. J. D., 
M.D., states that the veteran "lacks the last 15 degrees of 
full extension and has further flexion to approximately 100 
degrees.  The knee is obviously deformed with osteophytes and 
a small effusion.  There is no gross instability."  X-rays 
were noted to have revealed tricompartemental osteoarthritis, 
fairly advanced in severity.  The physician further opined 
that the veteran "has advanced post-traumatic arthritis of 
the left knee which is going to result in pain, stiffness, 
swelling, and deformity.  It's my opinion that he will 
probably eventually need a total knee replacement . . . ." 

A January 12, 2000 VA orthopedic examination report recounted 
the veteran's history and complaints of swelling, stiffness, 
and pain affecting the left knee.  On physical examination, 
there was a slight deformity of the medial aspect of the 
tibial tuberosity, but there was no effusion.  Range of 
motion studies of the left knee revealed extension to 10 
degrees and flexion to 85 degrees, and was accompanied by 
pain.  The diagnosis was status post left knee sprain with 
residual of degenerative joint disease of the left knee.  
Contemporaneous X-ray reports revealed left knee 
osteoarthritis.

An April 2000 letter from W. J. D., M.D., to the veteran's 
employer, explains that the veteran had aggravated his knee 
disability, which resulted in swelling, stiffness, weakness, 
and discomfort.  Range of motion of the left knee was from 10 
degrees of extension to 105 degrees of flexion.  The examiner 
commented that the knee did not appear to be grossly 
unstable, but that he walked with "just a trace of a limp."  
The diagnosis was flare-up of post-traumatic arthritis.  The 
examiner recommended that he not be involved in any 
activities requiring heavy lifting, jumping, or single leg 
support.

A June 2000 VA orthopedic examination report notes that 
several tests were performed, the results of which indicated 
that there was no instability or laxity of the left knee.  
The examiner opined that this was consistent with the 
findings of the April 2000 letter from W. J. D., M.D.

A March 2001 letter from the veteran's employer states that 
because of the limitations placed on him by his physician due 
to his service-connected left knee disability, they can only 
offer him part-time employment operating a forklift.   

A November 2003 VA orthopedic examination report recites the 
veteran's history and complaints concerning the left knee.  
Objectively, there was bony spurring and deformity of the 
medial aspect of the left knee, but it was not tender and 
there was no effusion or crepitating.  Range of motion of the 
left knee was 0 to 100 degrees.

The veteran's service-connected left knee post-traumatic 
arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which provides that degenerative arthritis for a major 
joint is rated on the basis of limitation of motion under the 
appropriate diagnostic code.  Under Diagnostic Code 5261, 
which provides the criteria for rating limitation of 
extension of the knee, a 10 percent rating is warranted where 
extension is limited to 10 degrees, while a 20 percent rating 
is warranted where extension is limited to 15 degrees.  

At this point the Board notes that the United States Court of 
Appeals for Veterans Claims has held in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"painful motion of a major joint . . . caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  
Accordingly, to the extent that the veteran has at times not 
displayed compensable limitation of motion, the nature of his 
service-connected left knee disability entitles him to the 
minimum 10 percent disability rating based on either painful 
motion or noncompensable limitation of motion with X-ray 
findings.  

Upon review of the medical evidence, it appears that on 
private examination in October 1999, left knee extension was 
limited to 15 degrees.  As the veteran's limitation of 
extension is not shown to have improved until January 12, 
2000, when a VA examination showed limitation of extension to 
10 degrees, the application of Diagnostic Code 5261 warrants 
that a 20 percent disability rating be assigned from the 
effective date of his award, August 25, 1999, through January 
11, 2000.

Subsequent to January 11, 2000, the medical evidence shows 
that the veteran's left knee extension was either normal or 
not limited beyond 10 degrees.  Moreover, there was not 
indication of limitation of flexion to a compensable degree 
under Diagnostic Code 5261.  Therefore, the assignment of a 
rating in excess of 10 percent from January 12, 2000, through 
the present, is not warranted.  As noted earlier, however, 
the veteran is entitled to the minimum 10 percent rating.  
The Board has also considered the application of Diagnostic 
Codes 5256, 5257, 5258, and 5262, each of which provide for 
ratings in excess of 10 percent.  However, as there is no 
evidence that the veteran's service-connected left knee 
disability has resulted in ankylosis, subluxation or lateral 
instability, dislocated cartilage with episodes of locking 
and effusion, or nonunion or malunion of the tibia and fibia, 
the assignment of a rating in excess of 10 percent is not 
warranted.  

Although the medical evidence does indicate a that there was 
a temporary flare-up of his service-connected left knee 
arthritis in February 2000, the flare-up was not shown to 
have caused limitation of motion sufficient to award the next 
higher rating.  In regard to the veteran's flare-ups or 
exacerbations, the Board acknowledges that where functional 
loss may be affected by pain on motion, weakness, excess 
fatigability, or stiffness, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered in addition to the schedular 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  
Moreover, as the veteran suffers from arthritis of the left 
knee, 38 C.F.R. § 4.59 must also be considered.  Although 
there is evidence of painful movement causing instances of 
functional impairment, the ratings assigned or upheld herein 
takes into account all of the relevant clinical findings that 
have been reported.  Overall, the objective medical evidence 
simply does not show that the veteran's pain or associated 
symptoms of pain, weakness, and stiffness result in 
functional impairment of the of the left knee to a degree 
that warrants higher evaluations that have been assigned or 
upheld in this decision.  

Consideration of an increased rating for the the veteran's 
left knee disability on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1) is addressed in the REMAND portion of 
this decision.

Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, the VCAA heightens VA's duty to assist, 
including the duty to notify and to obtain information 
relevant to a claim.  In the present case, the veteran was 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussions in the RO's 
November 1999 rating decision, February 2000 statement of the 
case, July 2000 supplemental statement of the case, March 
2001 letter, and November 2003 supplemental statement of the 
case have informed the appellant of the information and 
evidence necessary to substantiate his claim, and have 
therefore satisfied the notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  The March 2001 letter specifically informed the 
veteran of the type of evidence he needed to substantiate his 
claim, as well as what information the veteran would need to 
obtain and what the RO would attempt to obtain.  Indeed, the 
Board notes that subsequent to this letter additional 
relevant private and VA medical records were obtained.  
Subsequent to receiving the November 2003 supplemental 
statement of the case, the veteran submitted a December 2003 
written statement stating that he had no further evidence to 
submit.  

Therefore, the RO has fulfilled the duty to notify and assist 
requirements of the VCAA.  Throughout this appeal, VA has 
assisted the appellant in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
service personnel records, private medical records, and VA 
medical records.  The Board has reviewed all of the evidence 
and finds it is adequate for purposes of the issues decided 
in this appeal.  In short, VA has secured or taken all 
necessary action to secure all relevant records identified by 
the veteran (as documented in the record) and the Board is 
unaware of any additional evidence that should be obtained 
prior to proceeding with the decisions rendered on this 
appeal. 

The Board has considered whether the VCAA notice provided to 
the veteran under the circumstances of this case conformed to 
the holding of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), in that the March 2001 letter was not a pre-
adjudicatory notice of the VCAA rights.  However, as this 
case is for entitlement to the assignment of a higher initial 
disability rating for service-connected left knee disability, 
the holding of Pelegrini, supra, is not applicable because 
the nature of the issue on appeal is a "downstream element 
of the claim."  See VAOPGCPREC 8-2003 (December 22, 2003).  
Nonetheless, the timing of the veteran's VCAA notice in this 
case has not interfered with, or impaired, the veteran's 
rights under the VCAA.  The veteran has been informed of the 
type of evidence needed to substantiate his claim, as well as 
what information the veteran would need to obtain and what 
the RO would attempt to obtain.  As the Board has discussed 
herein, the veteran was afforded a VA examination and 
additional private medical records were obtained subsequent 
to the March 2001 letter, and in December 2003 the veteran 
stated in writing that he had no further evidence to submit.  
Under the circumstances, adjudication of this appeal by the 
Board poses no risk of prejudice to the appellant because any 
deficiencies in the duty to notify or assist are harmless 
error and there is otherwise no basis for providing the 
veteran service connection without a showing of a current 
disability of the right ankle.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

For the period August 25, 1999, through January 11, 2000, the 
assignment of a 20 percent schedular disability rating for 
service-connected left knee post-traumatic arthritis is 
warranted, subject to the law controlling payment of monetary 
benefits.

Since January 12, 2000, the veteran's claim for a schedular 
disability rating in excess of 10 percent, for service-
connected left knee post-traumatic arthritis, is denied.


REMAND

For the reasons discussed below, the Board finds that further 
development is required to consider whether the veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1), and that the case must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for this purpose.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

In this case, there is evidence regarding the specific 
employment limitations that the veteran may have as the 
result of his service-connected left knee disability.  
Indeed, the veteran's employer states that because of the 
limitations placed on him by his physician due to his 
service-connected left knee disability, he can only be 
offered part-time employment operating a forklift. 

As the veteran is currently only entitled to minimal 
schedular compensation for his left knee disability, there is 
a question as to whether this case may present "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

Therefore, the Board finds that a referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation, is warranted in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions: 

The RO should verify whether the 
veteran's employment situation remains 
that he can only obtain part-time 
employment as a result of his service-
connected left knee disability.  If so, 
the RO should then refer this case to the 
Director of Compensation and Pension for 
a determination as to whether the veteran 
is entitled to an extra-schedular rating 
for compensation based on his service-
connected left knee disability.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



